internal_revenue_service department of the treasury number release date index numbers washington dc telephone number refer reply to cc psi -- plr-161984-01 date legend taxpayer gp ilp lpb lps lpo state state state project city city issuer bank bank program corporation plr-161984-01 guarantors agency tax-exempt_bonds b c e j k m n o p r s t v dear this letter responds to your authorized representative’s letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling that redemption of the project's tax-exempt_financing at any time after the date on which the project is placed_in_service for all purposes under sec_42 of the internal_revenue_code will not in and of itself result in a determination that the project was not financed by tax-exempt_bonds for purposes of sec_42 the relevant facts as represented in your submission are set forth below taxpayer a state limited_partnership was formed pursuant to a limited_partnership agreement dated b to develop construct own and operate the project the general_partner of taxpayer is gp a state corporation the class b limited_partner of taxpayer is lpb a state corporation the original limited_partner was lpo a state limited_liability_company the original partnership_agreement was amended on c to provide for the withdrawal of lpo and the admission of ilp a state limited_liability_company as the investor limited_partner and lps a state corporation as the special limited_partner the partnership_agreement plr-161984-01 the project will be located in city and will consist of e units in building all of the units in the project will be rented to families whose incomes are equal to or less than percent of area median income taxpayer began constructing the project in city during j on land that it acquired for dollar_figurek taxpayer expects to complete construction and place the project in service in m and to have all units in the project occupied by n taxpayer expects to incur construction costs for the project in the aggregate amount of approximately dollar_figureo taxpayer is financing the construction of the project with capital contributions from ilp in the aggregate amount of dollar_figurep and with the dollar_figurer proceeds of the tax-exempt_bonds taxpayer represents that it will finance more than percent of the costs of the project with the proceeds of the tax-exempt_bonds the tax-exempt_bonds were issued by issuer they are secured_by an indenture of trust between issuer and bank and its successors as trustee the trustee the tax-exempt_bonds are credit enhanced during the construction_period with an irrevocable direct pay letter_of_credit that bank issued to the trustee for the benefit of the holders of the tax-exempt_bonds the tax-exempt_bonds are subject_to the volume_cap under sec_146 taxpayer represents that the interest on the tax-exempt_bonds is excludable from gross_income under sec_103 the issuer will lend the proceeds of the tax-exempt_bonds to taxpayer the bond loan the bond loan is a recourse obligation of taxpayer that will bear interest at a variable rate taxpayer’s obligation to repay the bond loan has been personally guaranteed by the guarantors pursuant to the joint_and_several guaranty of payment executed by the guarantors in favor of bank taxpayer intends to claim low-income_housing tax_credits permitted under sec_42 for the project taxpayer expects that the project will satisfy all requirements under sec_42 and has received the governmental approvals for the project as required by sec_42 that are available prior to the completion of the project agency has determined in accordance with the provisions of sec_42 that the project will satisfy the requirements for allocations of housing tax_credit under its qualified_allocation_plan further agency anticipates that the allowance of the housing tax_credit to the project will satisfy the financial feasibility and project viability requirements of sec_42 although a final_determination to this effect cannot be made until the project is placed_in_service based on the information provided to agency agency and issuer anticipate that the annual amount of the housing tax_credit allowable for the project will be approximately dollar_figurev following the completion of construction and the placement in service of the project taxpayer expects that the bond loan will be repaid and that the issuer will retire the tax-exempt_bonds taxpayer expects that lpb will assume dollar_figures of the principal balance of the bond loan as part of a transaction that will entirely redeem lpb’s interest in taxpayer taxpayer expects that lpb will repay the portion of the bond loan that lpb assumed with the proceeds of the sale of certain certificates issued by city after the project has been placed_in_service under the program taxpayer expects to retire approximately dollar_figuret of the bond loan with the proceeds of a permanent loan from corporation in conjunction with a local housing program of city plr-161984-01 taxpayer represents that it is retiring the outstanding tax-exempt_bonds for three business reasons first taxpayer expects that the revenues to be generated by the project would not be sufficient to pay the debt service on the tax-exempt_bonds the project is targeting very low-income tenants which results in less rental income available to taxpayer than in a conventional low-income_housing project taxpayer expects that the retirement of the tax-exempt_bonds will reduce the amount of debt service payments for the project and will protect the project’s financial stability second issuer has provided a local subsidy under the program that permits taxpayer to reduce its outstanding debt a condition of the subsidy is that taxpayer must use the subsidy to retire the tax-exempt_bonds finally under the terms of the tax-exempt_bonds taxpayer is required to redeem the tax-exempt_bonds upon completing the construction of the project as a condition to the assumption of the balance of the bond loan by lpb ilp must be provided with evidence that at least percent of the aggregate basis within the meaning of sec_42 of the land and buildings comprising the project has been financed with the proceeds of the tax-exempt_bonds taxpayer makes the following additional representations first taxpayer will claim only the percent value credit allowable under sec_42 for the project taxpayer will not claim any percent present_value credit described in sec_42 for the project second in order for taxpayer to be entitled to claim the low-income_housing tax_credit taxpayer must satisfy in addition to the other requirements of sec_42 the requirements of sec_42 sec_42 limits the aggregate amount of credit allowable under sec_42 in each state taxpayer intends to claim the credit under the provisions of sec_42 third taxpayer has not applied for or received an allocation of housing_credit dollar amounts under sec_42 finally taxpayer will retire the total outstanding amount of principal and interest on the bond loan after the project has been completed and placed_in_service taxpayer requests a ruling that provided the requirements of sec_42 are otherwise satisfied with respect to the project the repayment of the bond loan and the redemption of the tax-exempt_bonds at any time after the date on which the project is placed_in_service under sec_42 will not in and of itself permit a determination that the project was not financed with the tax-exempt_bonds in accordance with sec_42 sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service plr-161984-01 sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if- i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed by a tax-exempt_obligation described in sec_42 sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case taxpayer represents that tax-exempt_bond proceeds representing percent or more of the aggregate basis of the single-building project and the land on which the project is located will be spent on or before the date on which the project is placed_in_service taxpayer further represents that the tax-exempt_bonds will be redeemed after the date that the project is placed_in_service for all purposes under sec_42 accordingly based solely on the representations and relevant law as set forth above we conclude that the redemption of the tax-exempt_bonds at any time after the date on which the project is placed_in_service for all purposes under sec_42 will not in and of itself result in a determination that the project was not financed with the tax-exempt_bonds under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_103 and specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 the validity of costs included in the project's basis whether and when the 50-percent aggregate basis requirement in sec_42 is met or whether any other requirement of sec_42 is met this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer's authorized legal_representative sincerely yours harold burghart assistant to the chief branch passthroughs and special industries plr-161984-01 enclosure copy of letter copy for purposes
